Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action has been issued in response to amendment filed on 09/29/2022.  Claims 1, 8 and 15 have been amended. Claims 5, 12 and 19 have been canceled.  Claims 1-4, 6-11, 13-18 and 20 are pending, of which claims, of which claim 1, claim 8 and 15 are in independent form.  Accordingly, this action has been made FINAL.
Response to Argument
3.	Applicant's arguments with respect to claims 1-4, 6-11, 13-18 and 20 have been considered but are moot in view of the new ground(s) of rejection. 

Status of Claims
4.	 Claims 1-4, 6-11, 13-18 and 20 are pending, of which claim 1, claim 8 and claim 15 are in independent form.
Remarks
5. 	The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 15-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 


The USPTO recognizes that applicants may have claims directed to storage media that may cover signals per se (paragraph [0091] of the publication describes a machine-readable media as “any other medium which can be used to carry or store desired program code”, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals- Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal perse is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20210409478), in view of Mackay et al.(US 20060130037) and further in view of Guim Bernat et al.(US 20210144517).
Claim 1 is rejected, Choi teaches an edge device management system comprising a plurality of edge devices, wherein each device comprises a processing circuit configured to (Choi, abstract and summary): 
provide, via a first edge device of the plurality of edge devices, remote upgrades for an application of a second edge device of the plurality of edge devices (Choi, US 20210409478, paragraph [0035], The plurality of fog devices 21 and 22 relays between the server 10 and the edge devices 31 to 39, and monitors and manages the edge devices 31 to 39. The plurality of fog devices 21 and 22 may function as a higher level device of edge devices connected to themselves.  Fig. 4 and paragraph [0073], Then, the edge agent 313 of the first edge device 31 installs the second application in the container 3171 of the application execution unit 317. In this case, the second application may be provided in the form of image or the like from the fog device 21 or the server 10. The edge agent 313 installs and executes the second application in the container 371, in which the first application is installed and running, so that the application executed in the container 371 of the first edge device 31 is dynamically switched from the first application to the second application (APP #1.fwdarw.APP #2).); 
control, via the first edge device, hardware security features of the second edge device (Choi, paragraph [0047], The fog device 21 includes  an edge resource management unit 211, an edge module management unit 213, a fog agent 215, and an application execution unit 217.  Paragraph [0048], The edge resource management unit 211 monitors and manages resource usage of edge devices 31 to 33 below the fog device 21.  Paragraph [0009],  to provide a method and system for adjusting resource allocation of another edge device in order to update an application of a specific edge device of an edge computing network.  Paragraph [0057-0059], adjust allocated resources to efficiently use the resource  …  generates commands to adjust their resources.  Fig. 7 and paragraph [0088], FIG. 7 is a table showing an exemplary case, in which the resource usage rate of FOG #1, EDGE #1, EDGE #2, EDGE #3, and EDGE #4, an operating system, Docker version, network connectivity, and edge scores to be described later are calculated. FIG. 7 shows a case, in which the resource adjustment of EDGE #2 has occurred. In the case of EDGE #2, all CPU resources (4 Core) and all memory resources (4 GB) were originally allocated to one container (container #1), and as a result, both CPU usage rate and memory usage rate were only 10%. That is, more resources were allocated than resources that one container of EDGE #2 needs. In step S105, some of the resources (CPU 2. Core, 2 GB of memory) allocated to container #1 of EDGE #2 may be recovered and allocated to container #2. As a result, both CPU 2. Core and 2 GB of memory are allocated to container #1 and container #2 of EDGE #2.); 
configure, via the first edge device, a software update package for the second edge device, the software update package comprising a plurality of different software updates (Choi, fig. 2 and paragraph [0045], applications executed in the edge device 31 may be distributed within the edge computing network in the form of image that can be executed by being contained in the containers 3172 and 3172.  paragraph [0049], The edge module management unit 213 collects and manages information on an application (or module) running (or distributed) in the edge devices 31 to 33 below the fog device 21. Further, the edge module management unit 213 collects and manages the tree structure of the lower edge devices 31 to 33, the relationship between the fog device 21 and the edge devices 31 to 33, the configuration information (running environment (OS), required library, version, etc.) of the application distributed and running through each container of the edge devices 31 to 33 and application software stack information. This information collected and managed by the edge module management unit 213 is transmitted to the server 10, and may be used by the server 10 to select an edge device to participate in the application update or to determine the priority of the application update. Paragraph [0051], In some embodiments, the fog device 21 may not only perform the function of managing the lower edge devices 31, 32, and 33, but also perform the function of the edge device. That is, the fog device 21 may execute an application through the application execution unit 217 to process a service request from a sensor and/or a user device. In this case, the fog agent 215 identifies an application running in the application execution unit 217 and monitors the resource usage status of the fog device 21 and provides it to the server 10. The application execution unit 217 installs, deletes, and distributes an application according to the command of the fog agent 215. Although not shown, the fog device 21 may further include a routing manager.  Paragraph [0069-0070], The update instruction of the edge module distribution unit 107 of the server 10 may be transmitted to the edge agents 313 and 323 of each of the first edge device 31 and the second edge device 32 through the fog device 21.  Fig. 4 and paragraph [0073], Then, the edge agent 313 of the first edge device 31 installs the second application in the container 3171 of the application execution unit 317. In this case, the second application may be provided in the form of image or the like from the fog device 21 or the server 10. The edge agent 313 installs and executes the second application in the container 371, in which the first application is installed and running, so that the application executed in the container 371 of the first edge device 31 is dynamically switched from the first application to the second application (APP #1.fwdarw.APP #2).); and 
deploy, via the first edge device, one or more deployment management tools to manage the application on the second edge device(Choi, paragraph [0043-0045], The edge agent 313 manages and controls the overall operation of the edge device 31. Specifically, the edge agent 313 identifies an application running in the application execution unit 317 of the edge device 31, monitors the resource usage status of the edge device 31 and the like, and provides it to the fog device 21. Further, the edge agent 313 performs distribution of an application to be installed in the edge device 31 by exchanging messages between the fog device 21 and the edge agent 323 of the other edge device 32.).  
Choi does not explicitly teach
comprising providing point-to-point (P2P) updates by:
enabling, via the first edge device, a local caching of update packages; and 
providing, via the first edge device, an indication of availability of the update packages to the plurality of edge devices;
However, Mackay teaches
comprising providing point-to-point (P2P) updates by: enabling, via the first edge device, a local caching of update packages(Mackay, US 20060130037, paragraph [0008-0012], software updates using communication method.  Paragraph [0036-0037], Additionally, a copy of one or more of the downloaded sub-sub-pieces is maintained in a cache. Those copies may be made available for download by other peers.  Paragraph [0042-0043], cache.  Paragraph [0007], local cache.  Fig. 7 and paragraph [0020], expanding cache size.); and 
providing, via the first edge device, an indication of availability of the update packages to the plurality of edge devices (paragraph [0036-0037], The assembled patch is installed to update the client to a current state. Upon completion of the installation, the client computer system may be restarted if necessary. Once the installation of the patches and restart of the client computer 201 (if needed) has completed, the client 201 transmits to the host 203 an identification of the sub-sub-pieces that are stored in the cache. Such an identification may be a hash value of each stored sub-sub-piece. The host 203, upon receipt of an identification of cached sub-sub-pieces, updates the master peer list adding the client as a peer that makes those pieces available for download. The master peer list includes a list of each peer that maintains a piece of a patch that is made available for download to other clients.  Paragraph [0042-0043], cache.  Paragraph [0007], local cache.  Fig. 7 and paragraph [0020], expanding cache size.).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Mackay into Choi's to allow a client to identify needed software updates and securely download those updates by utilizing a peer-to-peer environment. The method provides ability to minimize download time for each customer and to reduce amount of egress bandwidth that is provided by a software provider to enable its customers to obtain the update.as suggested by Mackay (See abstract and summary).
The Office would like to use prior art Guim Bernat to back up Cho to further to teach limitation
comprising providing point-to-point (P2P) updates by: (Guim Bernat, US 20210144517, paragraph [632, 805-811, 1060 and 1244], point-to-point.  Paragraph [0206-02089], update and deploy.)
control, via the first edge device, hardware security features of the second edge device(Guim Bernat, paragraph [0116], improved security of hardware and root of trust trusted functions are also required, because edge locations may be unmanned and may even need permissioned access (e.g., when housed in a third-party location). Such issues are magnified in the edge cloud 110 in a multi-tenant, multi-owner, or multi-access setting, where services and applications are requested by many users, especially as network usage dynamically fluctuates and the composition of the multiple stakeholders, use cases, and services changes.  Paragraph [0126], A variety of security approaches may be utilized within the architecture of the edge cloud 110. In a multi-stakeholder environment, there can be multiple loadable security modules (LSMs) used to provision policies that enforce the stakeholder's interests. Enforcement point environments could support multiple LSMs that apply the combination of loaded LSM policies (e.g., where the most constrained effective policy is applied, such as where if any of A, B or C stakeholders restricts access then access is restricted). Within the edge cloud 110, each edge entity can provision LSMs that enforce the Edge entity interests. The Cloud entity can provision LSMs that enforce the cloud entity interests. Likewise, the various Fog and IoT network entities can provision LSMs that enforce the Fog entity's interests.  Fig. 7 and paragraph [0146],  Within a multi-tenant environment, the respective edge nodes 722, 724 may operate as LSM or security feature enforcement points for local resources allocated to multiple tenants per node. Additionally, tenant runtime and application execution (e.g., in instances 732, 734) may serve as an enforcement point for an LSM or other security feature that creates a virtual edge abstraction of resources spanning potentially multiple physical hosting platforms. Finally, the orchestration functions 760 at an orchestration entity may operate as an LSM or security feature enforcement point for marshalling resources along tenant boundaries.  Fig. 8 and paragraph [0149-0150], Within the edge cloud, a first edge node 820 (operated by a first owner) and a second edge node 830 (operated by a second owner) respectively operate an orchestrator to coordinate the execution of various applications within the virtual edge instances offered for respective tenants. The edge nodes 820, 830 are coordinated based on edge provisioning functions 850, while the operation of the various applications are coordinated with orchestration functions 840. Furthermore, the orchestrator may identify specific hardware features that are offered to one owner but hidden from a second owner, however offered across the ownership boundaries in order to ensure that services complete according to their SLA(s). Accordingly, the virtual edge, container orchestrator, and service/app orchestrator may provide an LSM or other security enforcement point, for node-specific resources tied to specific tenants.  Paragraph [0157-0158], Accordingly, side-cars can provide trusted execution environments for supporting security functions such as cryptographic key generation, storage and usage. Side-cars can also enable security sensitive computations that protect privacy, intellectual property, content or other information assets from less-hardened mesh nodes. Furthermore, side-cars with trusted computing capabilities can attest the microservice configuration to peer microservice and sidecar nodes. A nesting of microservice/sidecar mesh nodes can attest the nesting structure or mesh structure such that a configuration of microservice and sidecar nodes can be evaluated for correct/incorrect structure, connectivity, and topology.).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Guim Bernat into Choi's to receive and transmit communications with multiple group components. A processing circuitry is configured to identify an initiation of a group communication session at the edge computing system for executing workloads from the multiple tenants. A set of group components are determined that participating in the group communication session. A secure group communication channel is generated for the group communication session, A key is transmitted to components of the set of group components to be used in facilitating secure communications using the secure group communication channel as suggested by Guim Bernat (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Choi and Guim Bernat teach the system of Claim 1, wherein providing the remote upgrades for the application comprises providing the remote upgrades to at least one of a basic input/output system (BIOS), a boot loader, an operating system (OS), a software application, or a system kernel(Choi, Fig. 4 and paragraph [0073], Then, the edge agent 313 of the first edge device 31 installs the second application in the container 3171 of the application execution unit 317. In this case, the second application may be provided in the form of image or the like from the fog device 21 or the server 10. The edge agent 313 installs and executes the second application in the container 371, in which the first application is installed and running, so that the application executed in the container 371 of the first edge device 31 is dynamically switched from the first application to the second application (APP #1.fwdarw.APP #2).).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Choi and Guim Bernat teach the system of Claim 1, wherein providing the remote upgrades for the application comprises providing reliability features comprising at least one of retries, fail-over strategies, encrypting, signing checking, or integrity checking(Choi, fig. 10 and paragraph [0103-0105], The test condition includes, for example, whether the execution result of the second application in the first edge device coincides with the execution result of the first application in the first edge device in the past. Here, the execution result of the first application in the first edge device in the past may be a record or log of a result of executing the first application in the first edge device before the second application is distributed to the first edge device. That is, whether the second application distributed to the first edge device produces the same result as the first application executed in the first edge device in the past may be set as the test condition.  Paragraph [0106-0110], If it is determined in step S305 that the second application has not passed the test, the update to the second application should be suspended. In this case, the second application running in the first edge device 31 is rolled back to the first application (S311), and routing information is modified so that the service request is no longer transmitted to the first application of the second edge device 32 (S313), and the first application may be deleted from the second edge device 32 (S315).  Guim Bernat, paragraph [0158], cryptographic key generation.).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Choi and Guim Bernat teach the system of Claim 1, wherein deploying the one or more deployment management tools to manage the application comprises deploying the application on the second edge device or removing the application on the second edge device(Choi, paragraph [0043-0045], The edge agent 313 manages and controls the overall operation of the edge device 31. Specifically, the edge agent 313 identifies an application running in the application execution unit 317 of the edge device 31, monitors the resource usage status of the edge device 31 and the like, and provides it to the fog device 21. Further, the edge agent 313 performs distribution of an application to be installed in the edge device 31 by exchanging messages between the fog device 21 and the edge agent 323 of the other edge device 32.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Choi and Guim Bernat teach the system of Claim 1, wherein the processing circuit is further configured to: 
receive instructions from a user interface(Choi, paragraph [0071-0075], Choi, paragraph [0071-0075], FIG. 4 is an exemplary diagram for describing a process, in which an application update proceeds. Referring to FIG. 4, the edge agent 323 of the second edge device 32 receiving the application update instruction installs the first application in the container 3271 of the application execution unit 327. The first application may be provided from the first edge device 31, the fog device 21, or the server 10 to the second edge device 32. The first application may be provided in the form of, for example, Docker image, and may be installed and executed in the container 3271 of the second edge device 32.  Choi, fig. 7 and paragraph [0092], Referring back to FIG. 7, in FIG. 7, the edge device score calculated based on the resource usage rate of FOG #1, EDGE #1, EDGE #2, EDGE #3, and EDGE #4, an operating system, Docker version, network connectivity, and the like is described in the Update Score column.  Guim Bernat, paragraph [1049], user interface); and 
adjust the software update package on an instance-by-instance basis based on the received instructions(Choi, paragraph [0045], The application execution unit 317 may provide an independent execution environment to a plurality of applications through an isolation technology such as a Docker or a Linux container.  Choi, paragraph [0071-0075], Choi, paragraph [0071-0075], FIG. 4 is an exemplary diagram for describing a process, in which an application update proceeds. Referring to FIG. 4, the edge agent 323 of the second edge device 32 receiving the application update instruction installs the first application in the container 3271 of the application execution unit 327. The first application may be provided from the first edge device 31, the fog device 21, or the server 10 to the second edge device 32. The first application may be provided in the form of, for example, Docker image, and may be installed and executed in the container 3271 of the second edge device 32.).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1, Choi and Guim Bernat teach the system of Claim 1, wherein the processing circuit is further configured to: 
detect, via at least one of the plurality of edge devices, abnormal behavior of the second edge device of the plurality of edge devices using machine learning techniques(Choi, paragraph [0009], to provide a method and system for adjusting resource allocation of another edge device in order to update an application of a specific edge device of an edge computing network.  Paragraph [0057-0059],  the resource usage analysis unit 101 identifies idle resources among the resources allocated to each edge device 31 to 33 or containers inside the edge device, and provide information to recover or adjust allocated resources to efficiently use the resource.  Paragraph [0087-0088].); 
identify, via the first edge device, one or more device requirements of the second edge device(Choi, paragraph [0009], to provide a method and system for adjusting resource allocation of another edge device in order to update an application of a specific edge device of an edge computing network.  Paragraph [0057-0059],  the resource usage analysis unit 101 identifies idle resources among the resources allocated to each edge device 31 to 33 or containers inside the edge device, and provide information to recover or adjust allocated resources to efficiently use the resource.  Paragraph [0087-0088], FIG. 7 is a table showing an exemplary case, in which the resource usage rate of FOG #1, EDGE #1, EDGE #2, EDGE #3, and EDGE #4, an operating system, Docker version, network connectivity, and edge scores to be described later are calculated. FIG. 7 shows a case, in which the resource adjustment of EDGE #2 has occurred. In the case of EDGE #2, all CPU resources (4 Core) and all memory resources (4 GB) were originally allocated to one container (container #1), and as a result, both CPU usage rate and memory usage rate were only 10%. That is, more resources were allocated than resources that one container of EDGE #2 needs. In step S105, some of the resources (CPU 2. Core, 2 GB of memory) allocated to container #1 of EDGE #2 may be recovered and allocated to container #2. As a result, both CPU 2. Core and 2 GB of memory are allocated to container #1 and container #2 of EDGE #2.); and 
integrate, via the first edge device, integration of one or more applications on the second edge device with other applications in the plurality of edge devices via one or more application programming interfaces (APIs)(Choi, paragraph [0044], The application execution unit 317 executes an application in the edge device 31, analyzes and processes data collected from a sensor, or provides a service requested by a user device. The application execution unit 317 may simultaneously execute one or more applications. The application execution unit 317 installs, deletes, and distributes an application according to the command of the edge agent 313.  Choi, fig. 7 and paragraph [0092], Referring back to FIG. 7, in FIG. 7, the edge device score calculated based on the resource usage rate of FOG #1, EDGE #1, EDGE #2, EDGE #3, and EDGE #4, an operating system, Docker version, network connectivity, and the like is described in the Update Score column.  Guim Bernat, paragraph [0155], In further examples, aspects of software-defined or controlled silicon hardware, and other configurable hardware, may integrate with the applications, functions, and services of FIGS. 10A and 10B, and other scenarios discussed herein. Software defined silicon may be used to ensure the ability for some resource or hardware ingredient to fulfill a contract or service level agreement, based on the ingredient's ability to remediate a portion of itself or the workload (e.g., by an upgrade, reconfiguration, or provision of new features within the hardware configuration itself).  Paragraph [0323], APIs.  Paragraph [1175], In some aspects, the communication network 6702 can provide an application programming interface (API) 6742 to a developer or customer community 6740 for accessing and configuring applications and services within one or more of the edge clouds 6710-6714.).
As per claim 8, this is the system claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 9, this is the system claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 10, this is the system claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 11, this is the system claim to method claim 4. Therefore, it is rejected for the same reasons as above.

As per claim 13, this is the system claim to method claim 6. Therefore, it is rejected for the same reasons as above.
As per claim 14, this is the system claim to method claim 7. Therefore, it is rejected for the same reasons as above.

As per claim 15, this is the medium claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 16, this is the medium claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 17, this is the medium claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 18, this is the medium claim to method claim 4. Therefore, it is rejected for the same reasons as above.

As per claim 20, this is the medium claim to method claim 6. Therefore, it is rejected for the same reasons as above.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199